ACCEPTED
                                                                                               01-13-00903-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                        12/30/2014 12:16:46 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                        CLERK

                                   IN THE
                           FIRST COURT OF APPEALS
                                  OF TEXAS                               FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
IGNACIO MARTIN GONZALEZ                    §                     12/30/2014 12:16:46 PM
                                           §          CASE NOS. CHRISTOPHER A. PRINE
VS.                                        §          01-13-00903-CR, Clerk
                                           §          01-13-00904-CR, &
THE STATE OF TEXAS                         §          01-13-00905-CR



      CERTIFICATION OF NOTIFICATION OF RIGHT TO FILE PRO
            SE PETITION FOR DISCRETIONARY REVIEW



      Daucie Schindler, counsel for Appellant in this case, respectfully informs
      the Court that counsel has complied with Rule 48.4 by providing a copy
      of the opinion in this case to Appellant and informing Appellant of the
      right to file a pro se petition for discretionary review. The Certified Mail
      number for confirmation is 7010 1870 0000 4698 6553.

                                 Respectfully submitted,

                                 Harris County Public Defender’s Office
                                 1201 Franklin Street, 13th Floor
                                 Houston, Texas 77002


                                 /s/ Daucie Schindler
                                 Daucie Schindler
                                 Assistant Public Defender
                                 Texas Bar Number 24013495
                                 Daucie.Schindler@pdo.hctx.net
                                 (713) 368-0016